UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54828 MEDIA ANALYTICS CORPORATION (Exact name of registrant as specified in its charter) Florida 45-0966109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 1802, 18 th Floor, Chinachem Exchange Square, 1 Hoi Wan Street Quarry Bay, Hong Kong N/A (Address of principal executive offices) (Zip Code) 852-3100-0566 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X] YES [] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 100,900,000 common shares issued and outstanding as of November 13, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements . 3 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operation . 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures . 10 PART II - OTHER INFORMATION 10 Item 1. Legal Proceedings . 10 Item 1A Risk Factors . 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 10 Item 3. Defaults Upon Senior Securities . 11 Item 4. Mine Safety Disclosures . 11 Item 5. Other Information . 11 Item 6. Exhibits . 12 SIGNATURES . 13 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim consolidated financial statements of Media Analytics Corporation follow. All currency references in this report are to U.S. dollars unless otherwise indicated. 3 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2013 (Unaudited) Balance Sheets F–1 Statements of Operations F–2 Statements of Cash Flows F–3 Notes to Financial Statements F–4 4 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company ) BALANCE SHEETS September 30, March 31, 2013 (unaudited) 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $2,476 $ 2,470 TOTAL ASSETS $ 2,476 $2,470 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Note payable $ 4,000 $4,000 Accounts payable and accrued expenses 11,980 3,592 TOTAL LIABILITIES 15,980 7,592 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value 10,000,000 shares authorized None issued or outstanding - - Common stock, $0.0001 par value 500,000,000 shares authorized 100,900,000 and 204,000,000 shares issued and outstanding At September 30, 2013 and March 31, 2013, respectively 10,090 20,400 Additional paid-in capital 10,910 600 Deficit accumulated during the development stage (34,504) (26,122) TOTAL STOCKHOLDERS’ DEFICIT (13,504) (5,122) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $2,476 $ 2,470 F-1 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company ) STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, Three months ended September 30, Six months ended September 30, Six months ended September 30, March 16, 2011 (Inception) to September 30, Revenues $- - $- - $- - $- - $- - Operating expenses General and administrative $50 $2,309 $94 $3,889 $12,562 License fees 3,288 - 3,288 - 3,288 Professional fees 2,500 750 5,000 4,250 18,654 Total Operating Expenses (5,838) (3,059) (8,382) (8,139) (34,504) Net loss $(5,838) $ (3,059) $(8,382) $ (8,139) $(34,504) Basic and diluted loss per share $ (0.00) $(0.00) $(0.00) $ (0.00) Weighted average number of shares outstanding – basic and diluted 100,900,000 204,000,000 151,041,530 204,000,000 F-2 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company ) STATEMENTS OF CASH FLOWS (Unaudited) Six months ended September 30, Six months ended September 30, March 16, 2011 (Inception) to September 30, Cash Flows From Operating Activities Net loss $(8,382) $(8,139) $(34,504) Changes in Operating Assets and Liabilities Increase in accounts payable and accrued expenses 8,388 - 11,980 Net cash provided by (used in) operating activities 6 (8,139) (22,524) Cash Flows From Financing Activities Proceeds from note payable - - 4,000 Common shares issued for cash - - 21,000 Net cash provided by financing activities - - 25,000 Increase (decrease) in cash and cash equivalents 6 (8,139) 2,476 Cash and cash equivalents at Beginning of Period 2,470 11,522 - Cash and cash equivalents at End of Period $ 2,476 $3,383 $2,476 Supplemental Disclosures of Cash Flow Information F-3 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2013 (Unaudited) NOTE 1. GENERAL ORGANIZATION AND BUSINESS Media Analytics Corporation (formerly FanSport, Inc.) (the “Company”) is a development stage company that was incorporated on March 16, 2011, and intends to develop and provide a social gaming mobile applications for fantasy sports enthusiasts. Effective September 3, 2013, the Company changed its name from FanSport, Inc. to Media Analytics Corporation. The Company will provide this audience the ability to draft, trade, and track their sports fantasy leagues right on their phone. The Company plans to provide a unique way to track your fantasy sports leagues via a mobile application. The Company’s products will allow the participant to load all of their leagues on their phone. This will allow them to perform their initial draft via their mobile device. The social gaming mobile applications will also allow customizable scoring systems, live scoring, flexible sort able stats and many more options so that participants can customize the league to fit their own desires. Once the league begins they will be able to track their scoring in real time and the standings will be updated real time. Finally their platform will allow the participants to make adjustments to their roster via their mobile device. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis The Company is currently a development stage enterprise reporting under the provisions of FASB ASC 915, Development Stage Entity . These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. The Company’s fiscal year end is March 31. Cash and Cash Equivalents Cash and cash equivalents are reported in the balance sheet at cost, which approximates fair value. For the purpose of the financial statements cash equivalents include all highly liquid investments with an original maturity of three months or less when purchased. Earnings (Loss) per Share The Company adopted FASB ASC 260, Earnings per Share . Basic earnings (loss) per share is calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares outstanding during the year. Diluted earnings (loss) per share is calculated by dividing the Company’s net loss available to common shareholders by the diluted weighted average number of shares outstanding during the period. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. There were no diluted or potentially diluted shares outstanding for all periods presented. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown, and none are contemplated in the near future. F-4 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2013 (Unaudited) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Income Taxes The Company adopted FASB ASC 740, Income Taxes , at its inception. Under FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. No deferred tax assets or liabilities were recognized as of September 30, 2013 or March 31, 2013, respectively. Fair Value of Financial Investments The fair value of cash and cash equivalents, accounts payable, accrued liabilities, and notes payable approximates the carrying amount of these financial instruments due to their short term maturity. Advertising The Company will expense advertising as incurred. The advertising since inception has been $0. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition The Company has no current source of revenue; therefore the Company has not yet adopted any policy regarding the recognition of revenue or cost. Related Parties Related parties, which can be a corporation, individual, investor or another entity are considered to be related if the party has the ability, directly or indirectly, to control the other party or exercise significant influence over the Company in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. The Company has these relationships. F-5 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2013 (Unaudited) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Property The Company does not own any real estate or other property. The Company’s office is located at STE 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, K3 00000, Hong Kong. Our contact number is 852-3100-0566. Recent Authoritative Accounting Pronouncements The Company has adopted all recently issued accounting pronouncements. The adoption of the accounting pronouncements including those not yet effective is not anticipated to have a material effect on the financial position or results of operations of the company. NOTE 3. INCOME TAXES The Company provides for income taxes under ASC Topic 740 which requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect currently. ASC Topic 740 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. In the Company’s opinion, it is uncertain whether they will generate sufficient taxable income in the future to fully utilize the net deferred tax asset. Therefore, the net deferred tax asset and income tax expense have been fully offset by a valuation allowance at September 30, 2013, leaving a balance of $0. The Company reviews tax positions taken to determine if it is more likely than not that the position would be sustained upon examination resulting in an uncertain tax position. The Company did not have any material unrecognized tax benefit at September 30, 2013. The Company recognizes interest accrued and penalties related to unrecognized tax benefits in tax expense. During the six months ended September 30, 2013, the Company recognized no interest and penalties. The Company has filed all income tax returns since inception. All tax periods since inception remain open to examination by the taxing jurisdiction to which the Company is subject. At September 30, 2013, the Company had net loss carry forwards of $34,504, which expire through its tax year ending 2032. Utilization of the net operating loss carryforwards may be limited in accordance with IRC Section 382 in the event of certain shifts in ownership. NOTE 4. NOTE PAYABLE The Company issued notes payable on January 17, 2013 and February 6, 2013 in the amount of $2,000 each to one investor. The notes both bear interest at 5% and are payable on demand. F-6 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2013 (Unaudited) NOTE 5. STOCKHOLDERS’ DEFICIT Preferred Stock There are 10,000,000 Preferred Shares at $0.0001 par value authorized with none issued and outstanding at September 30, 2013 and March 31, 2013, respectively. Common Stock On March 16, 2011, the Company issued 180,000,000 of its $0.0001 par value common stock at $0.001 per share for $9,000 cash to the founder of the Company. The issuance of the shares was made to the former and sole officer and director of the Company and an individual who is a sophisticated and accredited investor, therefore, the issuance was exempt from registration of the Securities Act of 1933 by reason of Section 4 (2) of that Act. On August 30, 2011, the Company issued 24,000,000 common shares at $0.0005 per share yielding net proceeds of $12,000. On January 31, 2013, the Board of Directors of the Company approved Articles of Amendment to our Articles of Incorporation which will affect a 20 for one forward stock split of our issued and outstanding common stock. The forward stock split will be distributed to all shareholders of record on February 25, 2013. No cash will be paid or distributed as a result of the forward stock split and no fractional shares will be issued. All fractional shares, which would otherwise be required to be issued as a result of the stock split, will be rounded up to the nearest whole share. There will be no change in the par value of our common stock. On June 28, 2013, the sole officer and director cancelled 103,100,000 common shares which were returned to treasury. There are 500,000,000 common shares at $0.0001 parvalue authorized with 100,900,000 and 204,000,000 shares issued and outstanding at September 30, 2013 and March 31, 2013, respectively. F-7 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2013 (Unaudited) NOTE 6. RELATED PARTY TRANSACTIONS An officer and director of the Company is involved in business activities outside of the Company and may, in the future, become involved in other business opportunities that become available. They may face a conflict in selecting between the Company and other business interests. The Company has not formulated a policy for the resolution of such conflicts. NOTE 7. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. For the period March 16, 2011 (date of inception) through September 30, 2013 the Company has had a net loss of $34,504. As of September 30, 2013, the Company has not emerged from the development stage. In view of these matters, recoverability of any asset amounts shown in the accompanying financial statements is dependent upon the Company’s ability to begin operations and to achieve a level of profitability. Since inception, the Company has financed its activities from the sale of equity securities. The Company intends on financing its future development activities and its working capital needs largely from loans and the sale of public equity securities with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations, if ever, are sufficient to fund working capital requirements. NOTE 8. CONCENTRATIONS OF RISKS Cash Balances The Company maintains its cash in institutions insured by the Federal Deposit Insurance Corporation (FDIC). All other deposit accounts at FDIC-insured institutions were insured up to at least $250,000 per depositor until December 31, 2009. On April 1, 2010, FDIC deposit insurance for all deposit accounts, except for certain retirement accounts, returned to $250,000 per depositor. Insurance coverage for certain retirement accounts, which include all IRA deposit accounts, will remain at $250,000 per depositor. Our cash balance at September 30, 2013 was below the FDIC insurance threshold. F-8 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS September 30, 2013 (Unaudited) NOTE 9. COMMITMENT On September 11, 2013, the Company entered into a licensing agreement with Social Media Broadcasts (SMB) Limited wherein the Company will have the right to the sales and marketing of the Klarity Analytic Dashboard in Canada, the United States and the United Kingdom (including the Republic of Ireland) for a initial period of two years and for successive periods of one year each upon mutual agreement. Pursuant to the terms of the licensing agreement the Company shall pay to Social Media Broadcasts the following license fees: (a)an initial non-refundable fixed fee of US$300,000 payable in installments over 3 years; (b)an annual technical support fee of US$60,000; and (c)a 20% royalty payment on all sales of Klarity. The Company’s social media tools and solutions will enable advertisers, publishers and agencies in the U.S. and U.K. markets to gather deep social intelligence, generate true engagement and simplify promotional management. The Company’s current offering as a result of the license agreement, Klarity, is a comprehensive and robust social analytics dashboard available. Klarity provides detailed comparative metrics from the widest range of social platforms, and provides the added uniqueness for Western marketers to gain insights into the social behavior of Asian consumers. As of September 30, 2013, $3,288 was accrued for a portion of the annual licensing fees of $60,000. F-9 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operation Forward Looking Statements This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. Our unaudited financial statements are stated in U.S. dollars and are prepared in accordance with generally accepted accounting principles in the United States. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. As used in this current report and unless otherwise indicated, the terms "we", "us", "our" and "our company" mean FanSport, Inc., a Florida corporation, unless otherwise indicated. Corporate Overview We are a development stage company incorporated on March 16, 2011 and intend to develop and provide social gaming mobile applications for fantasy sports enthusiasts. We will provide this audience the ability to draft, trade, and track their sports fantasy leagues right on their phone. According to eMarketer.com, there are 62 million Internet users that will play a social game this year, which equates to 27% of the online audience. The advertising market is expected to grow over 20% annually through 2013. On January 31, 2013, our board of directors approved a 20 for one forward stock split of our issued and outstanding common stock. As disclosed in the Information Statement on Schedule 14C as filed with the SEC on February 12, 2013, on February 11, 2013 our majority shareholder consented to this action. In conjunction therewith, we filed Articles of Amendment to our Articles of Incorporation with the Secretary of State of Florida, which became effective on February 27, 2013. The forward split became effective with the Over-the-Counter Bulletin Board at the opening of trading on February 25, 2013. On June 17, 2013, our board of directors and a majority of our stockholders approved a change of name of our company from FanSport, Inc. to Media Analytics Corporation. Articles of Amendment to Articles of Incorporation were filed with the Florida Secretary of State on August 28, 2013, with an effective date of September 3, 2013. The name change was approved by the Financial Industry Regulatory Authority (FINRA) and became effective with the Over-the-Counter Bulletin Board at the opening of trading on September 3, 2013 under the symbol “MEDA”. Our CUSIP number is 584393102. 5 On June 28, 2013, Hui Chung (Stephen) Wong, our sole director and officer, acquired a total 76,000,000 shares of our company’s common stock from Kristin Cleland, our company’s former director and officer, in a private transaction for an aggregate total cost of $300,000 to be paid within 75 days. In addition, as a condition of the acquisition, Ms. Cleland has cancelled 103,100,000 shares, which are to be returned to treasury. Mr. Wong’s 76,000,000 shares amount to approximately 75% of our company’s currently issued and outstanding common stock, after giving effect to the related share cancellation. Our business and registered office is located at Suite 1802, 18 th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, Hong Kong, our telephone number is 852-3100-0566. Our Current Business We plan to provide a unique way to track fantasy sports leagues via a mobile application. Our company’s products will allow the participant to load all of their leagues on their phone. This will allow them to perform their initial draft via their mobile device. The software will also allow customizable scoring systems, live scoring, flexible sort able stats and many more options so that participants can customize the league to fit their own desires. Once the league begins they will be able to track their scoring in real time and the standings will be updated real time. Finally our platform will allow the participants to make adjustments to their roster via their mobile device. This growing market provides a significant opportunity for our company. We are in the early stage of developing our business. Our company does not have any products, customers and has not generated any revenues. We must complete the business plan, develop the product and attract customers before our company can start generating revenues. We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion and rely upon the sale of our securities to fund operations. On September 11, 2013, our company entered into a licensing agreement with Social Media Broadcasts (SMB) Limited wherein our company will have the right to the sales and marketing of the Klarity Analytic Dashboard in Canada, the United States and the United Kingdom (including the Republic of Ireland) for a period of two years. Pursuant to the terms of the licensing agreement our company shall pay to Social Media Broadcasts the following license fees: (a) an initial non-refundable fixed fee of US$300,000; (b) an annual technical support fee of US$120,000; and (c) a 30% royalty payment on all sales of Klarity. Our company’s social media tools and solutions will enable advertisers, publishers and agencies in the U.S. and U.K. markets to gather deep social intelligence, generate true engagement and simplify promotional management. The company’s current offering as a result of the license agreement, Klarity, is a comprehensive and robust social analytics dashboard available. Klarity provides detailed comparative metrics from the widest range of social platforms, and provides the added uniqueness for Western marketers to gain insights into the social behavior of Asian consumers. Results of Operations The following summary of our results of operations should be read in conjunction with our unaudited interim financial statements for the three and six months ended September 30, 2013 and 2012. 6 Expenses Our operating results for the three and six months ended September 30, 2013 and 2012 are summarized as follows: Three Months Ended Six Months Ended September 30, September 30, General and administrative expenses $ 50 $ 2,309 $ 94 $ 3,889 License fees $ 3,288 $ Nil $ 3,288 $ Nil Professional fees $ 2,500 $ 750 $ 5,000 $ 4,250 Net Loss $ (5,838 ) $ (3,059 ) $ (8,382 ) $ (8,139 ) Total expenses for the three months ending September 30, 2013 were $5,838 resulting in a net loss for the period of $5,838 compared to a net loss of $3,059 for the three months ending September 30, 2012. The increase in expenses was due to an increase in license fees and professional fees. Total expenses for the six months ending September 30, 2013 were $8,382 resulting in a net loss for the period of $8,382 compared to a net loss of $8,139 for the six months ending September 30, 2012. The increase in expenses was due to an increase in license fees and professional fees. Basic net loss per share amounted to $0.00 and $0.00, respectively, for the three and six months ending September 30, 2013. Liquidity and Capital Resources Working Capital At At September 30, March 31, Current Assets $ 2,476 $ 2,470 Current Liabilities $ 15,980 $ 7,592 Working Capital (deficit) $ (13,504 ) $ (5,122 ) Cash Flows Six Months Six Months Ended Ended September 30, September 30, Net Cash Provided by (Used in) Operating Activities $ 6 $ (8,139 ) Net Cash Provided by Investing Activities $ Nil $ Nil Net Cash Provided by Financing Activities $ Nil $ Nil Net Increase (Decrease) in Cash During the Period $ 6 $ (8,139 ) At September 30, 2013 we had working capital deficit of $13,504 consisting of cash on hand of $2,476 and $15,980 in current liabilities as compared to working capital deficit of $5,122 with $2,470 of cash on hand and $7,592 in current liabilities at March 31, 2013. Net cash provided by operating activities for the six months ended September 30, 2013 was $6 as compared to net cash used in operating activities of $8,139 for the six months ended September 30, 2012. The increase of cash provided by operating activities was due to a net loss of $5,094 offset by an increase of accounts payable and accrued liabilities of $5,100. 7 Going Concern Our financial statements for the six month period ended September 30, 2013 have been prepared on a going concern basis and contain an additional explanatory paragraph which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We not generated revenues, have achieved losses since our inception, and rely upon the sale of our common stock and proceeds from shareholder loans to fund our operations. If we are unable to raise equity or secure alternative financing, we may not be able to continue our operations and our business plan may fail. If our operations and cash flow improve, management believes that we can continue to operate. However, no assurance can be given that management's actions will result in profitable operations or an improvement in our liquidity situation. The threat of our ability to continue as a going concern will cease to exist only when our revenues have reached a level able to sustain our business operations. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies Accounting Basis Our company is currently a development stage enterprise reporting under the provisions of FASB ASC 915, Development Stage Entity . These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. Our company’s fiscal year end is March 31. Cash and Cash Equivalents Cash and cash equivalents are reported in the balance sheet at cost, which approximates fair value. For the purpose of the financial statements cash equivalents include all highly liquid investments with an original maturity of three months or less when purchased. Earnings (Loss) per Share Our company adopted FASB ASC 260, Earnings per Share . Basic earnings (loss) per share is calculated by dividing our company’s net income available to common shareholders by the weighted average number of common shares outstanding during the year. Diluted earnings (loss) per share is calculated by dividing our company’s net loss available to common shareholders by the diluted weighted average number of shares outstanding during the period. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. There were no diluted or potentially diluted shares outstanding for all periods presented. Dividends Our company has not adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown, and none are contemplated in the near future. 8 Income Taxes Our company adopted FASB ASC 740, Income Taxes , at its inception. Under FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. No deferred tax assets or liabilities were recognized as of September 30, 2013 or March 31, 2013, respectively. Fair Value of Financial Investments The fair value of cash and cash equivalents, accounts payable, accrued liabilities, and notes payable approximates the carrying amount of these financial instruments due to their short term maturity. Advertising Our company will expense advertising as incurred. The advertising since inception has been $0. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition Our company has no current source of revenue; therefore our company has not yet adopted any policy regarding the recognition of revenue or cost. Related Parties Related parties, which can be a corporation, individual, investor or another entity are considered to be related if the party has the ability, directly or indirectly, to control the other party or exercise significant influence over our company in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. Our company has these relationships. Property Our company does not own any real estate or other property. Our company’s office is located at STE 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, K3 00000, Hong Kong. Our contact number is 852-3100-0566. 9 Recent Accounting Pronouncements Our company has adopted all recently issued accounting pronouncements. The adoption of the accounting pronouncements including those not yet effective is not anticipated to have a material effect on the financial position or results of operations of our company. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As a smaller reporting company, we are not required to provide the information required by this Item. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934 , as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principle accounting officer) to allow for timely decisions regarding required disclosure. As of the end of our quarter covered by this report, we carried out an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principle accounting officer), of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principle accounting officer) concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this quarterly report. Changes in Internal Control over Financial Reporting During the period covered by this report, there were no changes in our internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 1A Risk Factors As a smaller reporting company, we are not required to provide the information required by this Item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. 10 Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. 11 Item 6. Exhibits Exhibit Number Description (i) Articles of Incorporation; (ii) By-laws 3.1 Articles of Incorporation (incorporated by reference our Registration Statement on Form S-1 filed on May 27, 2011). 3.2 By-Laws (incorporated by reference our Registration Statement on Form S-1 filed on May 27, 2011). 3.3 Articles of Amendment (incorporated by reference to our Current Report on Form 8-K filed on February 14, 2013) 3.4 Articles of Amendment (incorporated by reference to our Current Report on Form 8-K filed on August 30, 2013) Material Contracts 10.1 Licensing Agreement dated September 11, 2013 between our company and Social Media Broadcasts (SMB) Limited (incorporated by reference to our Current Report on Form 8-K filed on September 23, 2013) Code of Ethics 14.1 Code of Ethics (incorporated by reference our Registration Statement on Form S-1 filed on May 27, 2011). Rule 13a-14(a)/15d-14(a) Certifications 31.1* Section 302 Certification under the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer Section 1350 Certifications 32.1* Section 906 Certification under the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer 101** Interactive Data File 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. ** Furnished herewith. Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of any registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under those sections. 12 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIA ANALYTICS CORPORATION Date: November 19, 2013 /s/ Hui Chung (Stephen) Wong Hui Chung (Stephen) Wong President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) 13
